FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


AT&T MOBILITY LLC; AT&T                   No. 11-16188
CORP .; AT&T SERVICES, INC.;
BELLSOUTH TELECOMMUNICATIONS,                D.C. No.
INC.; PACIFIC BELL TELEPHONE             3:09-cv-04997-SI
COMPANY ; AT&T OPERATIONS,
INC.; AT&T DATACOMM , INC.;
SOUTHWESTERN BELL TELEPHONE                 OPINION
COMPANY ,
                Plaintiffs-Appellants,

                  v.

AU OPTRONICS CORPORATION ; AU
OPTRONICS CORPORATION AMERICA ,
INC; CHI MEI CORPORATION ; CHI
MEI OPTOELECTRONICS
CORPORATION ; CHI MEI
OPTOELECTRONICS USA, INC.; CMO
JAPAN CO ., LTD .; NEXGEN
MEDIATECH , INC.; NEXGEN
MEDIATECH USA, INC.; CHUNGHWA
PICTURE TUBES LTD .; TATUNG
COMPANY OF AMERICA , INC.; EPSON
IMAGING DEVICES CORPORATION ;
EPSON ELECTRONICS AMERICA , INC.;
HANNSTAR DISPLAY CORPORATION ;
LG DISPLAY CO ., LTD .; LG DISPLAY
AMERICA , INC.; SAMSUNG
ELECTRONICS CO ., LTD .; SAMSUNG
2        AT&T MOBILITY LLC V . AU OPTRONICS CORP .

 SEMICONDUCTOR, INC.; SAMSUNG
 ELECTRONICS AMERICA , INC.; SHARP
 CORPORATION ; SHARP ELECTRONICS
 CORPORATION ; TOSHIBA
 CORPORATION ; TOSHIBA AMERICA
 ELECTRONICS COMPONENTS, INC.;
 TOSHIBA MOBILE DISPLAY
 TECHNOLOGY CO ., LTD .; TOSHIBA
 AMERICA INFORMATION SYSTEMS,
 INC.,
             Defendants-Appellees.


           Appeal from the United States District Court
             for the Northern District of California
             Susan Illston, District Judge, Presiding

                    Argued and Submitted
          November 9, 2012—San Francisco, California

                     Filed February 14, 2013

        Before: Ronald M. Gould and Milan D. Smith, Jr.,
        Circuit Judges, and Kevin T. Duffy, District Judge.*

               Opinion by Judge Milan D. Smith, Jr.




    *
     The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by
designation.
       AT&T MOBILITY LLC V . AU OPTRONICS CORP .                       3

                           SUMMARY**


           Due Process / Application of State Law

    The panel reversed the district court’s partial dismissal of
an antitrust action alleging a global conspiracy to fix the
prices of LCD panels.

    The panel held that with respect to state-law claims based
on purchases that occurred outside California, the defendants’
alleged underlying conduct involved not just the indirect
purchase of price-fixed goods, but also the conspiratorial
conduct that led to the sale of those goods. Accordingly, to
the extent a defendant’s conspiratorial conduct was
sufficiently connected to California, and was not “slight and
casual,” the application of California antitrust law to that
conduct would be neither arbitrary nor fundamentally unfair,
and would not violate the Due Process Clause.


                             COUNSEL

Ethan P. Schulman (argued), Crowell & Moring LLP, San
Francisco, California, for Plaintiffs-Appellants.

Richard S. Taffet (argued), Bingham McCutchen LLP, New
York, New York, for Defendants-Appellees.

Emilio E. Varanini (argued), for Amicus Curiae the State of
California.

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4       AT&T MOBILITY LLC V . AU OPTRONICS CORP .

                               OPINION

M. SMITH, Circuit Judge:

    The district court has certified to us pursuant to 28 U.S.C.
§ 1292(b) “the question whether the application of California
antitrust law to claims against defendants based on purchases
that occurred outside California would violate the Due
Process Clause of the United States Constitution.” Because
the underlying conduct in this case involves not just the
indirect purchase of price-fixed goods, but also the
conspiratorial conduct that led to the sale of those goods, we
answer in the negative. To the extent a defendant’s
conspiratorial conduct is sufficiently connected to California,
and is not “slight and casual,” the application of California
law to that conduct is “neither arbitrary nor fundamentally
unfair,” and the application of California law does not violate
that defendant’s rights under the Due Process Clause. See
Allstate Ins. Co. v. Hague, 449 U.S. 302, 312–13 (1981).

    We therefore reverse the district court’s order dismissing
Plaintiffs’ California law claims,1 and remand for further
proceedings consistent with this opinion.


    1
    W e focus on Plaintiffs’ claims under the California Cartwright Act,
Cal. Bus. & Prof. Code §§ 16700–16770 (Cartwright Act or Act), but the
principles articulated herein apply equally to Plaintiffs’ claims under
California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200
et seq. (UCL). The UCL provides a cause of action for harms caused by
“any unlawful, unfair or fraudulent business act or practice.” Id. It thereby
“‘borrows’ violations from other laws by making them independently
actionable as unfair competitive practices.” Korea Supply Co. v. Lockheed
M artin Corp., 63 P.3d 937, 943 (Cal. 2003). Because a violation of the
Cartwright Act is, by definition, actionable under the UCL, we do not
belabor our analysis in this case with respect to Plaintiffs’ UCL claims.
       AT&T MOBILITY LLC V . AU OPTRONICS CORP .                       5

   BACKGROUND AND PROCEDURAL HISTORY

    Plaintiffs-Appellants AT&T Mobility LLC, AT&T
Corporation, AT&T Services, Inc., BellSouth
Telecommunications, Inc., Pacific Bell Telephone Company,
AT&T Operations, Inc., AT&T Datacomm, Inc., and
Southwestern Bell Telephone Company (collectively,
Plaintiffs) are entities that provide voice and data
communication services, and also sell mobile wireless
handsets. Collectively, they do business in many parts of the
world, including in California, though only one of them
alleges that its principal place of business is located in
California. Defendants-Appellees AU Optronics Corporation
of America, Inc., Chi Mei Corporation, Chi Mei
Optoelectronics Corporation, Chi Mei Optoelectronics USA,
Inc., CMO Japan Co., Ltd., Nexgen Mediatech, Inc., Nexgen
Mediatech USA, Inc., Chunghwa Picture Tubes Ltd., Tatung
Company of America, Inc., Epson Imaging Devices
Corporation, Epson Electronics America, Inc., and Hannstar
Display Corporation (collectively, Defendants)2 are
manufacturers and distributors of liquid crystal display (LCD)
panels, whose respective headquarters and principal places of
business are located in Asia and the United States, including
California. Plaintiffs allege that between 1996 and 2006, they
purchased billions of dollars worth of mobile handsets
containing Defendants’ LCD panels. They further allege that
the prices they paid for those handsets were artificially
inflated because Defendants had orchestrated a global
conspiracy to fix the prices of LCD panels.


  2
     Since oral argument in this case, the parties have stipulated to the
dismissal of this appeal with respect to a number of the Defendants.
Defendants Chunghwa Picture Tubes Ltd., Tatung Company of America,
Inc., and Hannstar Display Corp. remain as Appellees.
6          AT&T MOBILITY LLC V . AU OPTRONICS CORP .

    Plaintiffs sued Defendants in the United States District
Court for the Northern District of California under the
Clayton Act,3 the Sherman Act,4 California’s Cartwright Act,5
California’s UCL, and, in the alternative, the laws of a
number of other states, seeking to recover damages caused by
their direct and indirect purchases of LCD panels from
Defendants. The Cartwright Act provides a private cause of
action for indirect purchasers of price-fixed goods, whereas
the antitrust laws of some other states do not. See Clayworth
v. Pfizer, Inc., 233 P.3d 1066, 1082–83 (Cal. 2010)
(discussing the effect of Ill. Brick Co. v. Illinois, 431 U.S. 720
(1977), and California’s legislative response). None of
Plaintiffs’ purchases at issue in this case was made in
California.

     After filing their initial complaint, Plaintiffs filed a first
amended complaint (FAC). Defendants moved to dismiss
Plaintiffs’ California law claims in the FAC on the ground
that the Due Process Clause of the Fourteenth Amendment
forbids the application of California law to those claims. The
district court granted Defendants’ motion to dismiss, holding
that the Due Process Clause requires that “in order to invoke
the various state laws at issue, plaintiffs must be able to
allege that ‘the occurrence or transaction giving rise to the
litigation’—plaintiffs’ purchases of allegedly price-fixed
goods—occurred in the various states.”




    3
        15 U.S.C. §§ 12–27; 29 U.S.C. §§ 52–53.

    4
        15 U.S.C. §§ 1–7.

    5
        Cal. Bus. & Prof. Code §§ 16700–16770.
      AT&T MOBILITY LLC V . AU OPTRONICS CORP .                7

    The district court granted Plaintiffs leave to amend their
complaint to specify each state in which the “purchases of
price-fixed goods” were made. In this second amended
complaint (SAC), Plaintiffs also included more detailed
allegations regarding Defendants’ California conduct that
they claimed violated California law. They alleged that
“defendants engaged in and implemented their conspiracy in
the U.S. through the offices they maintained in California,”
and that Defendants entered into agreements to fix the prices
of LCD panels in California. Plaintiffs offered significant
detail as to what conspiratorial conduct took place in
California. They alleged, for example, that specific
employees of particular Defendants, operating from offices in
California, participated in illegally obtaining and sharing their
co-conspirators’ pricing information.

    Defendants moved to dismiss the SAC, in response to
which Plaintiffs maintained that “they may pursue all of their
claims under California law because defendants’ price-fixing
conduct in California creates the significant contacts between
California and plaintiffs’ claims required by Due Process.”
The district court disagreed, and dismissed Plaintiffs’
California law claims that were not based on purchases that
took place in California.

   The district court granted Plaintiffs’ motion to certify the
dismissal order for immediate appeal under 28 U.S.C.
§ 1292(b), and we granted permission to appeal.

                STANDARD OF REVIEW

    We review de novo a dismissal for failure to state a claim
pursuant to Federal Rule of Civil Procedure 12(b)(6). Frey
v. California., 982 F.2d 399, 401 (9th Cir. 1993). We also
8      AT&T MOBILITY LLC V . AU OPTRONICS CORP .

“review de novo questions of law, including due process
claims.” Buckingham v. Sec’y of U.S. Dept. of Agr., 603 F.3d
1073, 1080 (9th Cir. 2010).

                          DISCUSSION

    Plaintiffs challenge the district court’s conclusion that it
violates Defendants’ due process rights to apply California
antitrust law to claims involving the purchase of price-fixed
goods outside of California. They allege that the application
of California law to all Defendants is constitutionally
permissible because Defendants conspired, in California and
in violation of California law, to fix the prices of goods that
Plaintiffs eventually purchased elsewhere.

    In its order dismissing Plaintiffs’ FAC, the district court
grounded its due process analysis on the view that “[i]n a
price-fixing case, the relevant ‘occurrence or transaction’ is
the plaintiff’s purchase of an allegedly price-fixed good.”
Accordingly, the court concluded that the application of the
antitrust laws of any state other than the state where the
Plaintiffs purchased the allegedly price-fixed goods would
violate Defendants’ rights to due process. The court applied
the same reasoning in its order dismissing Plaintiffs’ SAC,
which we review on interlocutory appeal.

    The district court’s conclusion ignores conduct that may
give rise to a cause of action under the Cartwright Act. A
modern “price-fixing case” is not a creature of common law,
but instead arises under federal antitrust laws6 or the antitrust



 6
   See, e.g., Sherman Antitrust Act, 15 U.S.C. §§ 1–7; Clayton Antitrust
Act, 15 U.S.C. §§ 12–27, 29 U.S.C. §§ 52–53.
       AT&T MOBILITY LLC V . AU OPTRONICS CORP .                         9

laws of various states.7 The “relevant transaction or
occurrence” for purposes of a due process analysis is
therefore informed, at least in part, by the scope of conduct
that gives rise to liability under the relevant statutes. A
reading of the plain text of the Cartwright Act reveals that the
district court’s place-of-purchase focus severely truncates the
scope of anticompetitive conduct that the Act proscribes.

    The Cartwright Act enumerates a relatively broad array of
anticompetitive and conspiratorial conduct that constitutes a
“trust.” Cal. Bus. & Prof. Code § 16720. The Act declares
that “every trust is unlawful, against public policy and void,”
id. § 16726, and provides a private right of action to “[a]ny
person who is injured in his or her business or property by
reason of anything forbidden or declared unlawful by this
chapter,” id. § 16750.8 The unlawful activities described in
section 16720 include the sale of price-fixed goods in
California. Id. § 16720(d). But that section includes other
conduct, such as the initial agreement to fix those
prices—without reference to where those goods will
eventually be sold. As the California Supreme Court has
explained:

         The Act also reaches deep in proscribing
         anticompetitive conduct: it prohibits two or
         more persons “[t]o make or enter into or

  7
    “Today, every state (and the District of Columbia) has some kind of
antitrust law . . . .” Stephen Calkins, Perspectives on State and Federal
Antitrust Enforcement, 53 Duke L.J. 673, 678 (2003).

 8
   The question of whether the Cartwright Act provides a cause of action
based exclusively on out-of-state purchases is distinct from the inquiry of
whether such an application would violate the Due Process Clause, and is
not at issue in this case.
10    AT&T MOBILITY LLC V . AU OPTRONICS CORP .

       execute or carry out any contracts, obligations
       or agreements of any kind or description, by
       which they . . . [a]gree to pool, combine or
       directly or indirectly unite any interests that
       they may have connected with the sale or
       transportation of any . . . article or
       commodity, that its price might in any manner
       be affected.” (Bus. & Prof.Code, § 16720,
       subd. (e)(4), italics added.) In so doing, the
       Act reaches beyond the Sherman Act to
       threats to competition in their incipiency . . . .

Cianci v. Superior Court, 710 P.2d 375, 383 (Cal. 1985)
(ellipses and alterations in original); see also Knevelbaard
Dairies v. Kraft Foods, Inc., 232 F.3d 979, 986 (9th Cir.
2000) (“Under both California and federal law, agreements
fixing or tampering with prices are illegal per se.” (quoting
Oakland-Alameda Cnty. Builders’ Exch. v. F. P. Lathrop
Constr. Co., 482 P.2d 226, 232 (Cal. 1971) (in bank))).
Rightly understood then, the “transaction or occurrence”
proscribed by the Cartwright Act includes not only the sale of
price-fixed goods, but the full extent of incipient
conspiratorial conduct described in section 16720 of the Act.

    Defendants argue that the application of California law
would nonetheless violate their due process rights because
Plaintiffs’ purchases of price-fixed goods all took place
outside of California. However, the United States Supreme
Court held long ago that “[o]bjections which are founded
upon the Fourteenth Amendment must . . . be directed[] not
to the existence of the power to impose liability for an injury
outside state borders, but to the manner of its exercise as
being so arbitrary or unreasonable as to amount to a denial of
due process.” Alaska Packers Ass’n v. Indus. Accident
       AT&T MOBILITY LLC V . AU OPTRONICS CORP .                          11

Comm’n, 294 U.S. 532, 541–42 (1935) (applying California
Workmen’s Compensation Act to injuries sustained while
employee was working in Alaska, where employment
contract was executed in California). Articulating what
would amount to a denial of due process in that context, the
Court later explained that “for a State’s substantive law to be
selected in a constitutionally permissible manner, that State
must have a significant contact or significant aggregation of
contacts, creating state interests, such that choice of its law is
neither arbitrary nor fundamentally unfair.” Allstate Ins. Co.
v. Hague, 449 U.S. 302, 312–13 (1981).9 The Due Process
Clause thus requires a court to invalidate the application of a
state’s law only where the state has “no significant contact or
significant aggregation of contacts, creating state interests,
with the parties and the occurrence or transaction.” See id. at
308, 320.

    In Allstate, the Court upheld the application of Minnesota
insurance law to an insurance policy delivered in Wisconsin
to a Wisconsin resident who subsequently died in an
automobile accident that took place in Wisconsin and
involved another Wisconsin resident. Id. at 320. Following
the accident, the decedent’s wife moved to Minnesota and
brought suit against the insurer in Minnesota court seeking a
declaration that Minnesota law applied to her late husband’s
automobile insurance policy. Id. at 305–06. The Minnesota
Supreme Court upheld the application of Minnesota insurance
law, and the United States Supreme Court affirmed. Id. at


  9
    Though Allstate was a plurality opinion joined by four of the eight
justices who heard the case, “[t]he dissenting Justices were in substantial
agreement with this principle,” and the Court later ratified it as controlling
precedent. See Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 818–19,
821–22 (1985).
12     AT&T MOBILITY LLC V . AU OPTRONICS CORP .

306–07, 320. The plurality cited three contacts Minnesota
had with the case and the parties: (1) the plaintiff’s husband’s
daily commute to Minnesota and his membership in that
state’s workforce prior to his death; (2) Allstate’s general
business presence in Minnesota; and (3) the plaintiff’s
Minnesota residency. Id. at 313–20.

    As the somewhat tenuous nature of the Minnesota
contacts illustrates, the Court’s decision in Allstate places
only “modest restrictions on the application of forum law,”
Shutts, 472 U.S. at 818, and most commentators have viewed
Allstate as setting a highly permissive standard.10 Neither the
purchase and delivery of the relevant insurance policy nor the
automobile accident that the plaintiff sought to recover on
occurred in Minnesota. By comparison, Plaintiffs claim that
some portion of Defendants’ alleged illegal price-fixing
conduct took place within California. Wherever the outer
limit of due process constraints may lie, it is clear to us that
Defendants’ alleged illegal activity within California created
more significant contacts with California than the contacts
described in Allstate created with Minnesota.

    In contrast to the broad scope of the Allstate plurality’s
search for contacts, the district court’s guiding principle
makes a single contact—the location of Plaintiffs’
injury—dispositive. Put differently, the district court’s place-

 10
    See, e.g., Lea Brilmayer & Charles Norchi, Federal Extraterritoriality
and Fifth Amendment Due Process, 105 Harv. L. Rev. 1217, 1240 (1992)
(“Hague signalled judicial willingness to allow states extreme latitude in
applying their own laws.”); Russell J. W eintraub, Who’s Afraid of
Constitutional Limitations on Choice of Law?, 10 Hofstra L. Rev. 17, 17
(1981) (“Allstate Insurance Co. v. Hague confirms the view that the due
process and full faith and credit clauses impose few limitations on choice
of law . . . .” (footnotes omitted)).
       AT&T MOBILITY LLC V . AU OPTRONICS CORP .                      13

of-purchase rule represents a return to the “wooden” and
“now largely abandoned” lex loci delicti doctrine—an
approach the plurality explicitly rejected in Allstate. See
Allstate, 449 U.S. at 316 n.22. The raison d’etre of choice of
law analysis, particularly in the context of tort-like suits,11 is
the common understanding that “a set of facts giving rise to
a lawsuit, or a particular issue within a lawsuit, may justify,
in constitutional terms, application of the law of more than
one jurisdiction.” Allstate, 449 U.S. at 307; see also Shutts,
472 U.S. at 823 (“[I]n many situations a state court may be
free to apply one of several choices of law.”). We see no
reason why the due process constraints on the application of
state antitrust law should, unlike any other area of law, follow
the obsolete lex loci delicti rule.

    Instead, the relevant “occurrence or transaction” in this
case includes not only the sale of price-fixed goods, but
Defendants’ alleged agreements and conspiracies to fix LCD
prices. Accordingly, the district court should have considered
all of the Defendants’ conduct within California leading to
the sale of price-fixed goods outside the state when
determining whether California law could be applied without
offending Defendants’ due process rights. See, e.g., Mazza v.
Am. Honda Motor Co., 666 F.3d 581, 590 (9th Cir. 2012)
(“California has a constitutionally sufficient aggregation of
contacts to the claims of each putative class member in this
[fraudulent misrepresentation] case because Honda’s

  11
    See Restatement (Second) of Conflict of Laws § 145 (1971) (when
determining what state has the most significant relationship to the
occurrence and the parties, contacts to consider include: the place where
the injury occurred; the place where the conduct causing the injury
occurred; the domicile, residence, nationality, place of incorporation and
place of business of the parties; and the place where the relationship, if
any, between the parties is centered).
14    AT&T MOBILITY LLC V . AU OPTRONICS CORP .

corporate headquarters, the advertising agency that produced
the allegedly fraudulent misrepresentations, and one fifth of
the proposed class members are located in California.”);
Sullivan v. Oracle Corp., 662 F.3d 1265, 1270–71 (9th Cir.
2011) (relying on both the location of defendant’s
headquarters and the fact that “the decision to classify
Plaintiffs as teachers and to deny them overtime pay was
made in California,” to conclude that the contacts were
“clearly sufficient” to apply California law to work performed
within California by nonresident employees). Thus, in-state
conduct that causes out-of-state injuries can be relevant to a
due process analysis, in the antitrust context and otherwise.

    Finally, we conclude that the perpetration of
anticompetitive activities within California “creat[es] state
interests” in applying California law to that conduct. See
Allstate, 449 U.S. at 308, 320. While Defendants argue that
the purpose of antitrust laws is to compensate consumers, the
Supreme Court of California has found otherwise with respect
to the Cartwright Act:

       From its inception, the Cartwright Act has
       always been focused on the punishment of
       violators for the larger purpose of promoting
       free competition. It is, like antitrust laws
       generally, about the protection of competition,
       not competitors. Private damage awards are
       just a tool by which these procompetitive
       purposes are carried out . . . .

Clayworth, 233 P.3d at 1083 (internal quotations and citations
omitted). Applying California law to anticompetitive conduct
undertaken within California advances the Cartwright Act’s
“overarching goals of maximizing effective deterrence of
         AT&T MOBILITY LLC V . AU OPTRONICS CORP .                       15

antitrust violations, enforcing the state’s antitrust laws against
those violations that do occur, and ensuring disgorgement of
any ill-gotten proceeds.” Id. at 1070; see also Diamond
Multimedia Sys., Inc. v. Superior Court, 968 P.2d 539, 557
(Cal. 1999) (“California also has a legitimate and compelling
interest in preserving a business climate free of fraud and
deceptive practices.”).

    Nor would the application of California law
impermissibly undermine the policies of other states, as
Defendants contend. Because the Due Process Clause does
nothing but circumscribe the universe of state laws that can
be constitutionally applied to a given case, we “need not . . .
balance the competing interests of California and [other
states].” United Farm Workers of Am., AFL-CIO v. Ariz.
Agric. Emp’t Relations Bd., 669 F.2d 1249, 1256 (9th Cir.
1982); see also Allstate, 449 U.S. at 308 n.10 (“[T]he Court
has since abandoned the weighing-of-interests requirement.”).
Objections based on the interests of other states are more
properly raised under a choice of law analysis,12 or potentially
under a challenge predicated on some other provision of the
U.S. Constitution.13 Defendants raised no such arguments
before the district court.



  12
     “In this complex and murky area, it is indeed easy to lose one’s
bearings and to slip from a focus on the constitutional limitations on
choice of law to the choice of law rules themselves.” Soo Line R.R. v.
Overton, 992 F.2d 640, 649 (7th Cir. 1993) (Ripple, J., dissenting).

    13
       “Questions of legislative jurisdiction have not often played a
significant role in state antitrust adjudication . . . . W here the issue has
arisen, the courts have dealt with it as a question of state power under the
commerce clause.” Herbert Hovenkamp, State Antitrust in the Federal
Scheme, 58 Ind. L.J. 375, 392 (1983).
16        AT&T MOBILITY LLC V . AU OPTRONICS CORP .

    In light of the above, we conclude that anticompetitive
conduct by a defendant within a state that is related to a
plaintiff’s alleged injuries and is not “slight and casual”14
establishes a “significant aggregation of contacts, creating
state interests, such that choice of its law is neither arbitrary
nor fundamentally unfair.” Allstate, 449 U.S. at 112–13.
Specifically, we hold in this case that the Cartwright Act can
be lawfully applied without violating a defendant’s due
process rights when more than a de minimis amount of that
defendant’s alleged conspiratorial activity leading to the sale
of price-fixed goods to plaintiffs took place in California.
Such a defendant cannot reasonably complain that the
application of California law is arbitrary or unfair when its
alleged conspiracy took place, at least in part, in California.15
See Shutts, 472 U.S. at 822 (“When considering fairness in
this context, an important element is the expectation of the
parties.”); Allstate, 449 U.S. at 317–18 (“By virtue of its
presence, Allstate can hardly claim unfamiliarity with the
laws of the host jurisdiction and surprise that the state courts
might apply forum law to litigation in which the company is
involved.”).

                             CONCLUSION

   “A state court is rarely forbidden by the Constitution to
apply its own state’s law,” Sullivan, 662 F.3d at 1271,
especially where, as here, the case is predicated upon


 14
       Allstate, 449 U.S. at 333 (Powell, J., dissenting).

  15
     As the district court has already noted, the requirements of the Due
Process Clause must be satisfied individually with respect to each
defendant in a case. Cf. Shutts, 472 U.S. at 821–22 (contacts must be
related to each member of the plaintiff class).
      AT&T MOBILITY LLC V . AU OPTRONICS CORP .              17

violations of a state’s law that allegedly occurred within that
state. The relevant transaction or occurrence in a price-fixing
case involves both the conspiracy to illegally fix prices and
the sale of price-fixed goods. The district court therefore
erred in holding that the Due Process Clause will permit the
application of California law in a price-fixing case only when
a plaintiff purchased the price-fixed goods in California.

    We reverse the district court’s order dismissing Plaintiffs’
claims under the Cartwright Act and the UCL. We remand to
the district court for it to make an individual determination
consistent with this opinion with respect to each Defendant as
to whether Plaintiffs have alleged sufficient conspiratorial
conduct within California, that is not “slight and casual,” such
that the application of California law to that Defendant is
“neither arbitrary nor fundamentally unfair.”

   REVERSED and REMANDED.